NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIGRAN SARGSYAN and NADIA                       No.    16-71347
KHUDANYAN,
                                                Agency Nos.       A075-608-437
                Petitioners,                                      A075-582-109

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Tigran Sargsyan, a native and citizen of Armenia, and Nadia Khudanyan, a

native of Iran and citizen of Armenia, petition for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d
988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely motion

to reopen, where they failed to demonstrate prima facie eligibility for relief. See id.

at 966.

      PETITION FOR REVIEW DENIED.




                                           2                                    16-71347